Case 2:20-cr-00326-JFW Document 162 Filed 02/24/21 Page 1 of 2 Page ID #:1504




  1 Ariel A. Neuman - State Bar No. 241594
       aneuman@birdmarella.com
  2 James S. Threatt - State Bar No. 325317
       jthreatt@birdmarella.com
  3 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  4 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  5 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  6
    Attorneys for Defendants 940 Hill, LLC
  7 and Dae Yong Lee
  8                              UNITED STATES DISTRICT COURT
  9               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 UNITED STATES OF AMERICA,,                     CASE NO. 20-CR-0326-JFW
 12                     Plaintiff,                 DEFENDANTS DAE YONG LEE
                                                   AND 940 HILL, LLC’S JOINDER IN
 13               vs.                              DEFENDANT JOSE HUIZAR’S
                                                   MOTION TO COMPEL
 14 JOSE LUIS HUIZAR, et al.,                      DISCOVERY
 15                     Defendant.                 Assigned to Hon. John F. Walter
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3702924.1
           DEFENDANTS DAE YONG LEE AND 940 HILL, LLC’S JOINDER IN DEFENDANT JOSE HUIZAR’S
                                  MOTION TO COMPEL DISCOVERY
Case 2:20-cr-00326-JFW Document 162 Filed 02/24/21 Page 2 of 2 Page ID #:1505




  1               Defendants Dae Yong Lee and 940 Hill, LLC, by and through their
  2 undersigned counsel, join in Defendant Jose Huizar’s Motion to Compel Discovery
  3 (Dkt. No. 160).
  4               Mr. Lee and 940 Hill agree with the arguments made in the Motion, and the
  5 same arguments apply to Mr. Lee and 940 Hill with equal force. Mr. Lee and 940
  6 Hill adopt the legal positions and bases set forth in the Motion as if fully set forth
  7 herein.
  8
  9
 10 DATED: February 24, 2021                  Ariel A. Neuman
                                              James S. Threatt
 11
                                              Bird, Marella, Boxer, Wolpert, Nessim,
 12                                           Drooks, Lincenberg & Rhow, P.C.
 13
 14
                                              By:         /s/ Ariel A. Neuman
 15
                                                                Ariel A. Neuman
 16                                                 Attorneys for Defendants 940 Hill, LLC
 17                                                 and Dae Yong Lee

 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
      3702924.1
                                                     2
           DEFENDANTS DAE YONG LEE AND 940 HILL, LLC’S JOINDER IN DEFENDANT JOSE HUIZAR’S
                                  MOTION TO COMPEL DISCOVERY
